Greene & Roberts
402 West Broadway, Suite 1025

San Diego, CA 92101

(619) 398-3400

Cal

idat

-

Oo *& SN Hw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

@ 3:21-cv-00175-W-LL Document 3-1 Filed 02/05/21 PagelD.45 Page 1 of 2

Maria C. Roberts, SBN 137907
mroberts@preeneroberis.com
Lauren S. Cartwright, SBN 129862
lcartwright@greeneroberts.com
GREE OBERTS

402 West Broadway, Suite 1025
San Diego, CA 92101

Telephone: (619) 398-3400
Facsimile: (619) 330-4907

Attorneys for Defendant Pastor of Saint Columba
Catholic Parish in San Diego, California, a Corporation

sole

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

SARAH OSTRANDER,
Plaintiff,
V.

DIOCES OF SAN DIEGO
EDUCATION & WELFARE
CORPORATION; ST.
COLUMBA SCHOOL; and
DOES 1 through 50, inclusive,

Defendants.

 

 

Case No. 3:21-cv-175-W-LL

Judge: Hon. Thomas J. Whelan
Mag. Judge: _ Hon. Linda Lopez
Action Date:October 2, 2020

PROOF OF SERVICE

 

PROOF OF SERVICE
CASE NO. 3:21-cv-175-W-LL

 
Greene & Roberts
402 West Broadway, Suite 1025

San Diego, CA 92101

(619) 398-3400

“SOD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

$e 3:21-cv-00175-W-LL Document 3-1 Filed 02/05/21 PagelD.46 Page 2 of 2

Sarah Ostrander v. Saint Columba Catholic Parish
United States District Court, Southern District of California
Case No. 3:21-cv-175-W-LL

PROOF OF SERVICE

At the time of service, I was over 18 years of age and not a party to the action. M
business address is 402 West Broadway, Suite 1025, San Diego, California 92101.

On February 5, 2021, I served the following documents described as:

e JOINT MOTION TO DISMISS PLAINTIFF’S CLAIM FOR
PUNITIVE DAMAGES, WITHOUT PREJUDICE; and
e (PROPOSED) ORDER

on the interested parties in this action as follows:

Devon K. Roepcke, Esq.

Law Offices of Devon K. Roepcke
170 Laurel Street

San Diego, CA 92101

Kk BY ELECTRONIC SUBMISSION: Pursuant to Court order, I submitted
said document(s) electronically through the United States District Court,
Southern Division CM/ECF’s website and posted to the website and notice
given to all parties that document was served.

Attorneys for Plainti
Tel: (619 ah eee

[1 BY MAIL: Iam readily familiar with the firm’s practice of collection and
processing correspondence for mailing. Under that practice it would be
deposited with the U.S. postal service on that same day with postage thereon
fully prepaid at San Diego, California in the ordinary course of business
pursuant to Federal Rule of Civil Procedure section 5(b). I am aware that on
motion of the party served, service is presumed invalid if postal cancellation
date or postage meter date is more than one day after date of deposit for
mailing in affidavit.

Cc] BY PERSONAL SERVICE: I caused to be hand-delivered said

document(s) to the addressee(s) pursuant to Federal Rule of Civil Procedure
section 5(b).

Executed on February 5, 2021, at San Diego, California.

I declare that I am employed in the office of a member of the bar of this
Court at whose direction the service was made. I declare under penalty of perjury
under the laws of the United States of America that the foregoing is true and
correct.

 

 

 

 

PROOF OF SERVICE

 

CASE NO. 3:21-cv-175-W-LL

 
